                 Case 18-12491-CSS      Doc 214      Filed 12/04/18     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


  In re:                                           Chapter 11

  PROMISE HEALTHCARE GROUP, LLC,                   Case No. 18-12491 (CSS)
  et al.,
                                                   (Jointly Administered)
                        Debtors.


                NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY,
               AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE THAT AGF Investment Fund 5, LLC (the “Company”), as

party in interest in the above-captioned cases, hereby appears by its counsel, Levene, Neale,

Bender, Yoo & Brill L.L.P. and Morris James LLP, and each such counsel hereby enters its

appearance pursuant to 11 U.S.C. § 1109(b) and Fed. R. Bankr. P. 9010(b), and such counsel

hereby requests, pursuant to Fed. R. Bankr. P. 2002, 3017 and 9007, Del. Bankr. L.R. 2002-1, and

11 U.S.C. §§ 342 and 1109(b), that copies of all notices and pleadings given or filed in this case

be given and served upon them at the following addresses, and facsimile and telephone numbers:

             Brett D. Fallon, Esq.                    Gary E. Klausner, Esq.
             Morris James LLP                         Levene, Neale, Bender, Yoo & Brill L.L.P.
             500 Delaware Avenue, Suite 1500          10250 Constellation Boulevard
             P.O. Box 2306                            Suite 1700
             Wilmington, DE 19899-2306                Los Angeles, CA 90067
             Telephone: (302) 888-6888                Telephone: (310) 229-3360
             Facsimile: (302) 571-1750                Facsimile: (310) 229-1244
             E-mail: bfallon@morrisjames.com          E-mail: GEK@lnbyb.com



         PLEASE TAKE FURTHER NOTICE THAT, pursuant to 11 U.S.C. § 1109(b), the

foregoing demand includes not only the notices and papers referred to in the Rules specified above,

but also includes, without limitation, any notice, application, complaint, demand, motion, petition,

pleading or request, whether formal or informal, written or oral, and whether transmitted or


10607664/1
              Case 18-12491-CSS         Doc 214      Filed 12/04/18     Page 2 of 3



conveyed by mail, hand delivery, e-mail, telephone, telecopy or otherwise filed or made with

regard to the above-referenced case and proceedings herein.

         PLEASE TAKE FURTHER NOTICE THAT neither this Notice of Appearance, nor

any former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction,

nor shall it waive (1) the Company’s right to have final orders in non-core and core matters in

which the Bankruptcy Court does not have final adjudicatory authority entered only after de novo

review by a District Court Judge, (2) the Company’s right to trial by jury in any proceeding so

triable in this case or any case, controversy, or proceeding related to this case, (3) the Company’s

right to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) any other rights, claims, actions, defenses, including defenses to

jurisdiction, setoffs, or recoupments to which the Company may be entitled under agreements, in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments the

Company expressly reserves.



                         [The remainder of page intentionally left blank]




10607664/1
             Case 18-12491-CSS   Doc 214      Filed 12/04/18   Page 3 of 3



 Dated: December 4, 2018         MORRIS JAMES LLP


                                 /s/ Brett D. Fallon
                                 Brett D. Fallon (DE Bar No. 2480)
                                 500 Delaware Avenue, Suite 1500
                                 P.O. Box 2306
                                 Wilmington, DE 19899-2306
                                 Telephone: (302) 888-6888
                                 Facsimile: (302) 571-1750
                                 E-mail: bfallon@morrisjames.com
                                        and
                                 Gary E. Klausner, Esq.
                                 Levene, Neale, Bender, Yoo & Brill L.L.P.
                                 10250 Constellation Boulevard
                                 Suite 1700
                                 Los Angeles, CA 90067
                                 Telephone: (310) 229-3360
                                 Facsimile: (310) 229-1244
                                 E-mail: GEK@lnbyb.com

                                 Counsel for AGF Investment Fund 5, LLC




10607664/1
